Citation Nr: 1746597	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Wife




ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from February 1979 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Legacy Content Document Manager and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records. 


FINDINGS OF FACTs

1.  A January 1986 rating decision denied entitlement to service connection for a left knee disorder.  In August 1988, it was held there was no new and material evidence received to reopen the claim.  The Veteran was notified of these decisions, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of the last rating decision. 

2.  Some of the evidence received since August 1988, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the clam of service connection for a left knee disorder.

3.  The Veteran's disorder of the left knee is at least as likely as not related to chronic knee trauma suffered while in service. 


CONCLUSION OF LAW

1.  The August 1988 rating decision which denied the Veteran's claims of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016). 

2.  The evidence received since the August 1998 rating decision is new and material, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In view of the reopening of the claim and the grant of the requested benefit, further discussion of the VA's duty to provide notice and assist in developing a claim is not needed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a January 1986 rating decision the RO denied the claim of entitlement to service connection for a left knee disorder based on the determination that he had acute problems during service without chronic pathology thereafter.  In an August 1988 rating it was held by that new and material evidence was not submitted.  The Veteran was informed and no appeal was undertaken, and no new and material evidence was submitted within 1 year.  As such, the August 1988, rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final August 1988, rating decision the Veteran has submitted additional evidence.  During the September 2016 hearing before the Board, the Veteran testified that while serving on active duty during a training exercise he fell down a ravine and suffered trauma to his left knee.  The Veteran also submitted statements in support of his claim, VA examination and private medical records which include left knee examinations for trauma.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in August 1988, and indicates the Veteran has current left knee pathology which may be related to the Veteran's knee trauma during active duty service.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for osteoarthritis.  See Shade, 24 Vet. App. 110.

Service Connection for Osteoarthritis of the Left Knee

Legal Criteria

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131(West); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's essential contention here is that he currently suffers from a left knee disorder, including arthritis that is related to his period of active duty.  The Board acknowledges that the Veteran repeatedly sustained injuries to his left knee while serving as a cavalry scout and engineer crewman during his period of active duty.  The Board also acknowledges that the Veteran's Service Treatment Reports (STRs) shortly after entry from March 1979 to the Veteran's discharge examination on August 1985 note the medical issues of torn cartilage, bone and cartilage decrepitation, locking, possible torn meniscus, possible torn ligaments, along with many other abnormalities and injuries to his left knee.  The Board also acknowledges that the Veteran was scheduled to undergo a recommend left knee arthroscopic surgery during his active duty service.  Lastly the Board recognizes that on the Veteran's most recent December 2010 VA examination, the examiner observed that the Veteran has a current disability of osteoarthritis.  The December 2011 opinion was concurred with on June 2011 VA addendum opinion.  The Veteran has a current disability of osteoarthritis of the left knee, the dispositive issues is whether the Veteran's current disability of the left knee is service connected. 

On a March 1979 STR, the Veteran was treated for left knee swelling after his left knee collided with a metal pole.  On an October 1982 STR's the examiner noted that the Veteran injured his left knee when he fell running on a track.  The examiner also noted that the Veteran's left knee was tender to the touch and when the Veteran applied his weight upon his left knee.  The examiner prescribed the Veteran to thirty days of no activity on the left knee.  

On a September 27, 1982 follow up the examiner noted in the Veteran's STR's that his left knee has decrepitation (the crackling noise cartilage deficient joints make).  The examiner also noted that the Veteran's left knee had begun locking which on occasion caused the Veteran to fall.  The examiner noted chronic pain and swelling in the Veteran's left knee.  On a September 30, 1982 examination, the examiner noted in the Veteran's STR's that the Veteran was still suffering from chronic intense pain and swelling of his left knee after and the examiner noted that the Veteran may be suffering from a possible meniscus injury or sprain to the left knee and placed the Veteran in a left leg splint and prescribed the Veteran to bedrest for forty-eight hrs.  

On an October 1982 STR, the examiner noted that the Veteran had tenderness and a possible meniscus tear in his left knee and again prescribed the Veteran to thirty days of inactivity on the left knee.  On a March 1983 and June 1983 STR, the examiner noted that the Veteran sought treatment due to intense chronic pain in his left knee.  On an August 1985 STR the examiner noted that the Veteran suffered an injury to his left knee due to the Veteran slipping and falling on a wet floor.  The examiner also noted that the Veteran was pending knee surgery for his left knee at the time due to chronic pain.  

On a July 1985 STR, the examiner noted that the Veteran was ailing from chronic pain in his left knee.  The examiner prescribed the cessation of jumping, squatting, running, or marching for the Veteran.  On an April 1985 STR, the examiner noted that the Veteran had a possible lateral collateral ligament strain and also noted that Veteran's left knee joint chronic pain was due to decrepitation.  The examiner also noted that the Veteran may have a torn meniscus as the chronicity to the Veteran's chronic knee pain and swelling.  The examiner prescribed an orthopedic appointment for the Veteran to discover the etiology of the Veteran's chronic knee pain.  

On a May 1985 STR, the examiner performed a radiographic examination on the Veteran's left knee and noted abnormalities present in the Veteran's left knee.  On a June 1985 STR, the examiner noted that the Veteran had intense left knee pain and a possible torn ligament or meniscus tear.  The examiner scheduled the Veteran for orthoscopic knee surgery and noted that the Veteran was on the waitlist.  

On a July 1985 STR, the examiner noted that the Veteran suffered from chronic knee pain and again noted that the Veteran was not yet on the orthopedic schedule for surgery due to a long waitlist.  On an August 1985 discharge examination STR, the examiner noted that the Veteran has torn cartilage in his left knee and noted that the Veteran should follow up with an orthopedic examination.  

During the Veteran's September 2016 hearing, the Veteran testified that while in service, he began suffering from chronic knee pain his left knee during a military exercise when he fell down a ravine and pinned his legs under him.  The Veteran also testified that since the injury he had regularly complained and sought treatment in the service for chronic knee pain of his left knee including other in-service injuries to his left knee. The Veteran was placed regularly on inactivity for a term of several days.  The Veteran also testified of another incident in which he fell on a wet floor and resulting in a contusion on his left knee.  The Veteran testified that due to his frequent relocation in the military, he was never assigned long enough to a duty station to receive orthopedic surgery on his ailing left knee due to a lengthy wait list. 

Post- service examination records submitted by the VA and private examiners reveal that between the Veteran's discharge in October 1985 and presently, the Veteran underwent multiple left knee examinations. On one VA examination, the examiner noted that the Veteran has crepitation of the left knee joint retropatellar.  The examiner also noted that the Veteran's examination results showed chondromalacia patella and medial chondromalacia (cartilage of the knee deterioration).  The examiner also opined that the Veteran's left knee was minimally disabled.  

On a December 1987 VA examination the examiner performed an x-ray of the Veteran's left knee. The examiner noted that the Veteran suffered from chronic left knee sensations of instability. The examiner also opined that the Veteran see a veteran service officer for a service connection application regarding his left knee etiology.  

On a December 1988 VA examination, the examiner noted that the Veteran's MRI was consistent with a meniscus tear.  The examiner also noted that an arthroscopy procedure on the Veteran's left knee revealed synovial hypertrophy in the medial compartment of the Veteran's left knee and proliferative synovium was found at the anterior aspect of the medial meniscus.

On a December 2010 VA examination, the examiner noted that the Veteran suffered from a partial left knee defect.  Lastly in a June 2011 addendum to the December 2010 VA examination opinion the examiner noted that the Veteran suffered from osteoarthritis of his left knee, however the examiner opined that the Veteran's early onset of osteoarthritis of the left knee is less likely as not caused or aggravated by service. 

The Veteran contends that he initially injured his left knee in an in-service accident.  The Veteran asserts that he has experienced chronic left knee swelling and pain since that time.  The record reflects a current disability of osteoarthritis of the Veteran's left knee.  The record also confirms the Veteran's account with respect to several documented in-service accidents in his STR's.  The Veteran's STR's above from that period reflect ongoing complaints of chronic pain, ligament and meniscus tearing, arthritic pain, swelling, and stiffness in in the Veteran's left knee.  The Veteran's STR's above also show the Veteran's chronic left knee pain and symptoms continued.  Post-service records also show continuing chronic knee pain and symptoms.  

The Veteran has been consistent during the appeal period in attributing his chronic left knee pain to the frequent in-service injuries of his left knee.  Furthermore, the record contains a competent and credible lay statement from the hearing, indicating the Veteran has been in constant pain since his in-service injuries to his left knee, adding that the Veteran in the wake of his in-service injuries to his left knee used leg braces, crutches, medication, bed rest, and extended period of inactivity as medical treatments while consistently complaining of chronic knee pain.  

The Board acknowledges the record is bare of a positive nexus opinion furnished by a treating or examining provider.  The Veteran did receive an addendum opinion to a VA knee examination on June 2011 in which the examiner's conclusory statement that the Veteran's knee disability is more likely age related does not account adequately for the evidence of continuing symptoms charted in the STR's, his early diagnoses of decrepitation after the Veteran's traumatic in-service injuries to his left knee, nor for his consistent and credible complaints of ongoing left knee pain since that time.  Accordingly, this opinion is afforded little probative weight.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the evidence is in relative equipoise with the claim as to whether the Veteran's current disability of the left knee is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, "where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter" the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).


ORDER
New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.

Service connection for a left knee disability is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


